DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements filed 10/24/18 and 1/11/19 have been considered by the examiner. It is noted that the foreign and non-patent literature documents listed on the IDS of 10/24/18 are found in application 13/823,286.

Election/Restrictions
Applicant’s election of Group III in the reply filed on 5/20/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 90, 93, 96, 98, 99, 121, 125, and 126 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2011/0123859) in view of Samii et al. (US 6,372,379), and Zappi et al. (US 2008/0145746).
Regarding claims 90 and 99, Huang teaches a separator for a silver-zinc rechargeable battery ([0131], [0161]). The separator comprises a polyolefin material and yttria-stabilized zirconia ([0109]). The examiner notes that Huang does not teach the use of titanium in the separator, and finds that the 

With further regard to claims 90 and 99, 106, Huang is silent on the amount of filler by weight in the separator.
Samii teaches that the separator is 95% filler and 5% polymer by weight (column 7 lines 42-44).
It would have been obvious to the person having ordinary skill in the art to substitute the relative weights of Samii for use in the polyolefin separator of Huang since both are concerned with separators for silver-zinc batteries, and the results of the substitution would have been predictable. MPEP 2131 III

Further regarding claims 90 and 99 and with regard to claim 96, Huang is silent on the molecular weight of the polyolefin material.
Samii teaches a separator for a silver-zinc battery (abstract, column 1 lines 13-14). Samii further teaches that the separator is a polyolefin material having a molecular weight of at least 3,000,000 (column 5 lines 61 -62).
It would have been obvious to the person having ordinary skill in the art to substitute the known molecular weight of Samii for use in the polyolefin separator of Huang since both are concerned with separators for silver-zinc batteries, and the results of the substitution would have been predictable. MPEP 2131 III

Further regarding claim 90 and 99, Huang teaches yttria stabilized zirconia filler but fails to teach the amount to which the zirconium oxide is doped.

It would have been obvious to the person having ordinary skill in the art at the time of the invention to look to the teachings of Zappi for guidance on doping of the zirconia, and provide the zirconia of Huang with 3 wt% to 4 wt% yttria since Huang is silent on the doping of the zirconia.

As for claim 93, Huang teaches that the filler particle size is 50-100nm ([0109]).

With regard to claims 98 and 107, Huang teaches that the separator is polyethylene ([0109]).

Regarding claim 121, Huang teaches that the filler particle size is 1-5000nm ([0109]). The examiner takes note of the fact that the prior art range of 0.001-5µm, or 1-5000nm, completely encompasses the claimed range of about 0.5 to about 1.2 microns. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05

Regarding claims 125 and 126, Huang teaches a dispersant, or oxidation-resistant material such as surfactants that improve dispersion of zirconium oxide powder, such as anionic, cationic, non-ionic, ampholytic, amphoteric, and zwitterionic surfactants ([0112]). Huang further teaches that the dispersant is included in, for example, 5 wt% of zirconium oxide, which is about 4.75 wt% of the separator of Hwang in view of Samii.

Claims 91 and 120 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of Samii and Zappi as applied to claims 90 and 99 above, and further in view of Hennige et al. (US 2006/0003230).

Huang in view of Samii and Zappi teaches the claimed filler, but fails to teach the surface area of the powder.
Hennige teaches the use of filler materials in a separator, wherein the surface area of the filler used in a separator is desirably greater than 5 m2/g since the properties of the separator are influenced by the size of the surface area of the filler ([0012]).
It would have been obvious to the person having ordinary skill in the art at the time of the invention to make the filler of Huang in view of Samii and Zappi with a surface area of greater than 5 m2/g since the properties of the separator are influenced by the size of the surface area of the filler.
The examiner takes note of the fact that the prior art range of greater than 5 m2/g completely encompasses the claimed range of about 6 m2/g to about 15 m2/g. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. MPEP 2144.05

Claims 123 and 124 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of Samii and Zappi as applied to claim 90 above, and further in view of Murata et al. (US 2010/0285348).
The teachings of Huang, Samii, and Zappi as discussed above are incorporated herein.
Huang in view of Samii and Zappi teaches the separator of claim 90. Samii further teaches a plasticizer such as tall oil, linseed oil, petroleum oil, lubricating oil, or fuel oil (abstract). Samii is silent on the relative amount of plasticizer in the polyolefin after removal of the plasticizer.
Murata teaches that plasticizer should be removed from a separator such that the residual amount of plasticizer is less than 1% by mass ([0087]).
It would have been obvious to the skilled artisan at the time of the invention to remove the plasticizer of the separator of Huang in view of Samii and Zappi so that the amount of plasticizer is less 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729